Citation Nr: 1734740	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1976 to November 1979 and from October 1984 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a hearing before the undersigned in April 2015.  A transcript of the hearing is of record.

The Board remanded the appeal in June 2015 for further development.  As discussed below, that development has been completed.


FINDING OF FACT

The Veteran does not have current hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016). 

Establishing service connection generally requires evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Veteran contends he incurred hearing loss as a result of his military occupational specialties (MOS), as crew chief on the Phantom F4E, and as a T37 and T38 pilot.  Due to his MOS, he was exposed to noise from loud jet engines including afterburner noise, and he was on the flight line the majority of the day.  See June 2015 Travel Board Hearing transcript, p. 3-4.  He is also competent to describe observable symptoms such as decreased hearing.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (indicating that a lay person is competent to testify as to symptoms he can observe with his senses).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.

As discussed below, although VA examiners diagnosed, bilateral hearing loss, the findings actually found on examination show that the Veteran did not meet the criteria for a current hearing loss disability.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent on bilateral hearing loss.

In April 2006, the Veteran underwent a Compensation & Pension (C&P) examination.  After a review of the record and thorough examination, the Veteran was diagnosed hearing within normal limits.  The C&P examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of his military service; and that the Veteran's hearing was essentially normal.

On the authorized audiological evaluation in April 2006 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
15
LEFT
20
15
15
20
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.

In July 2012, the Veteran had an audiology evaluation.  Here the VA audiologist opined that the Veteran's bilateral hearing was essentially within normal limits with a mild/moderate high frequency dip.

In March 2013, the Veteran had another audiology evaluation.  The VA audiologist opined that the examination revealed normal hearing sloping to moderate hearing loss from 250 Hz to 8kHz.  Additionally, the examination showed bilateral normal middle ear function and compliance.  

In June 2015, the Veteran presented testimony at a Board Hearing.  He stated that as the crew chief, he had work in the flight line duty by checking planes right before take-off to ensure there was no leaking.  The Veteran testified that at the end of the runway there would be afterburner noise and the decibel levels went up to 135 after exposure.  He testified that he was fitted with headgear for hearing loss prevention.  However, in the event of something occurring, he testified that "you would have to run out in a truck.  You just might have ear plugs and not the whole headgear."  See June 2015 Board Hearing transcript, p. 4.  Additionally, as a pilot, he was in the flight line for long periods of time.  He believed his hearing loss to be a combination of his two duties as crew chief and pilot; that it was a combination of working on the F4E and flying.  He testified that the engines were very noisy, especially in the confined space where they were stored, as they were hiding planes from enemy forces.

In July 2015, the Veteran underwent another VA examination.  The examiner diagnosed him bilateral sensorineural hearing loss (in the frequency range of 500-4000 Hz).  However, he was not able to opine on etiology for the Veteran's bilateral hearing loss.  The examiner was unable to verify hearing sensitivity prior to the service, as his records were not made available for review.

On the authorized audiological evaluation in July 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
30
LEFT
15
10
10
20
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

Pursuant to the June 2015 remand, the Veteran was afforded another VA examination in July 2015.  After careful review of the record and thorough examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss (in the frequency range of 500-4000 Hz).  She opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of his military service.  The examiner based this opinion on audiograms taken between 1975 and 1985, the Veteran's hearing revealed no significant threshold shift, although there were some audiograms with slightly elevated thresholds; however, the audiogram taken upon the Veteran's separation from service in December 1985 showed hearing to be within normal limits, bilaterally, with no threshold shifts noted.

On the authorized audiological evaluation in July 2015 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
30
LEFT
20
15
15
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

In September 2015, the Veteran went to a VA medical clinic for cerumen impaction.  Here, he was supplied an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
30
LEFT
20
15
15
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

Although the Veteran is shown to have in-service noise exposure, at no time during, or prior to, the pendency of the claim has the Veteran's bilateral hearing loss met VA's criteria for a hearing loss disability, i.e., that auditory thresholds that at least one of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition is less than 94 percent.  38 C.F.R. § 3.385. 

The findings on all examinations and treatment visits show that the Veteran did not meet the criteria for a current hearing loss disability.  38 C.F.R. 
§ 3.385.  The Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability if pure tone thresholds or speech recognition scores fail to meet the required minimum thresholds. 

The Veteran, as a lay person, is competent to report the symptoms of hearing loss; but he is not competent to say that he has hearing loss that meets the specific criteria in § 3.385.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  As such this is a complex medical question, and the Veteran is not competent to offer a diagnosis of bilateral hearing loss disability for VA purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Absent any competent evidence of current disability, the preponderance of the evidence is against the grant of service connection for bilateral hearing loss. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


